                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

JUSTIN LUFT, et al.,

               Plaintiffs,

      v.

TONY EVERS, Governor of Wisconsin,                Case No. 2:11-cv-01128-LA
et al.,

               Defendants; and

THE WISCONSIN LEGISLATURE,

               Proposed Intervenor-
               Defendant.


                             NOTICE OF APPEARANCE


      PLEASE TAKE NOTICE that Eric M. McLeod and Lane E. Ruhland of Husch

Blackwell LLP hereby enter their appearance as counsel on behalf of the Wisconsin

Legislature. Please serve all pleadings and other documents on counsel via the

Court’s eFiling system or at the address below if applicable.

Dated this 29th day of July, 2020.

                                      Respectfully submitted,
                                      /s/ Eric M. McLeod
                                      Eric M. McLeod (State Bar No. 1021730)
                                      Lane E. Ruhland (State Bar No. 1092930)
                                      HUSCH BLACKWELL LLP
                                      P.O. Box 1379
                                      33 East Main Street, Suite 300
                                      Madison, WI 53701-1379
                                      (608) 255-4440
                                      (608) 258-7138 (fax)
                                      eric.mcleod@huschblackwell.com
                                      lane.ruhland@huschblackwell.com



           Case 2:11-cv-01128-jdp Filed 07/29/20 Page 1 of 1 Document 351
